Appellant was indicted, tried, and convicted, for the offense of making, manufacturing, or distilling alcoholic or spirituous liquors contrary to law. Upon arraignment in the court below, he interposed a plea of guilty as charged in the indictment, and the verdict of the jury was predicated upon this plea. The court imposed the lowest term of imprisonment, but, notwithstanding, the defendant appealed to this court from the judgment of conviction pronounced and entered.
There is no merit whatever in this appeal. Manifestly it was for delay only. The judgment of conviction in the lower court will stand affirmed.
Affirmed.